Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated June 14, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 23-24 and 26 drawn to an invention nonelected with traverse in the reply filed on March 8, 2021.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).

Claim Rejections - 35 USC § 112
I.	Claim 30 has been rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	The rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 

paragraph, has been withdrawn in view of Applicant’s amendment.

II.	Claim 3 has been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claims 1, 3-4, 21, 25, 27 and 30 have been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998).
	The rejection of claims 1, 3-4, 21, 25, 27 and 30 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of JP 2015-147998 (‘998) has been withdrawn in view of Applicant’s amendment.

II.	Claim 5 has been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) as applied to claims 1, 3-4, 21, 25, 27 and 30 above, and further in view of Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied 

Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of JP 2015-147998 (‘998) as applied to claims 1, 3-4, 21, 25, 27 and 30 above, and further in view of Matsumoto et al. has been withdrawn in view of Applicant’s amendment.

III.	Claim 28 has been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) as applied to claims 1, 3-4, 21, 25, 27 and 30 above, and further in view of Luo et al. (US Patent Application Publication No. 2010/0233056 A1).
	The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of JP 2015-147998 (‘998) as applied to claims 1, 3-4, 21, 25, 27 and 30 above, and further in view of Luo et al. has been withdrawn in view of Applicant’s amendment.

IV.	Claims 1, 3-4, 21-22, 25, 27 and 30 have been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750) and Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 
Oct 10), Vol. 251, pp. 554-561).
	The rejection of claims 1, 3-4, 21-22, 25, 27 and 30 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of CN 102515750 (‘750) and Lyagaeva et al. has been withdrawn in view of Applicant’s amendment.

V.	Claim 5 has been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750) and Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 Oct 10), Vol. 251, pp. 554-561) as applied to claims 1, 3-4, 21-22, 25, 27 and 30 above, and further in view of Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of CN 102515750 (‘750) and Lyagaeva et al. as applied to claims 1, 3-4, 21-22, 25, 27 and 30 above, and further in view of Matsumoto et al. has been withdrawn in view of Applicant’s amendment.

VI.	Claim 28 has been rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750) and Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 Oct 10), Vol. 251, pp. 554-561) as applied to claims 1, 3-4, 21-22, 25, 27 and 30 above, and further in view of Luo et al. (US Patent Application Publication No. 2010/0233056 A1).
	The rejection of claim 28 under 35 U.S.C. 103 as being unpatentable over Weissman et al. in view of CN 102515750 (‘750) and Lyagaeva et al. as applied to claims 1, 3-4, 21-22, 25, 27 and 30 above, and further in view of Luo et al. has been withdrawn in view of Applicant’s 

amendment.

Response to Amendment
Claim Rejections - 35 USC § 112
Claims 3 and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3
	line 4, “yttrium-doped BaZrO3 (BZY)” is new matter.
	Applicant’s specification discloses “doped barium-zirconate (BaZrO3) (e.g., yttrium-doped BaCeO3 (BCY)) [pages 11-12, [0036]].
The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in amended claim 3. Applicant has not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

Claim 28

	lines 1-5, “at least partially heating one or more of a heating apparatus, the electrochemical cell, and the one or more fluid streams using thermal energy transferred from at least a portion of at least one product stream exiting the electrochemical cell after applying the potential difference between the positive electrode and the negative electrode of the electrochemical cell” is new matter.
	Applicant’s specification discloses that:
Still referring to FIG. 1, the hydrocarbon product stream 124 and the H2(g) stream 126 exiting the electrochemical apparatus 104 may individually be utilized or disposed of as desired. In some embodiments, the hydrocarbon product stream 124 and the H2(g) stream 126 are individually delivered into one or more storage vessels for subsequent use, as desired. In additional embodiments, at least a portion of one or more of the hydrocarbon product stream 124 and the H2(g) stream 126 may be utilized (e.g., combusted) to heat one or more components (e.g., the heating apparatus 118 (if present); the electrochemical apparatus 104; etc.) and/or streams (e.g., the CH stream 120) of the CH4 activation system 100. By way of non-limiting example, as shown in FIG. 1, if the heating apparatus 118 (if present) is a combustion-based apparatus, at least a portion of one or more of the hydrocarbon product stream 124 and the H2(g) stream 126 may be directed into the heating apparatus 118 and undergo an combustion reaction to efficiently heat one or more of the CH4 stream 120 entering the electrochemical apparatus 104 and at least a portion of the electrochemical apparatus 104. Utilizing the hydrocarbon product stream 124 and/or the H2(g) stream 126 as described above may reduce the electrical power requirements of the CH4 activation system 100 by enabling the utilization of direct thermal energy (page 20, [0052]).

The Examiner has carefully considered the entire specification as originally filed, however, there is found no literal support in the specification for the new limitation in amended claim 28. Applicants have not provided the page number and line numbers from the specification as to where the newly added limitations are coming from. Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).


Claim Rejections - 35 USC § 103
I.	Claims 1, 3-5, 21, 25, 27 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	Regarding claim 1, Weissman teaches a method of forming a hydrocarbon product and hydrogen gas, comprising:
• introducing CH4 to a positive electrode (= the process utilizes a first mixture as a feed to the cell’s first electrode. The first mixture comprises hydrocarbon, e.g., methane) of an electrochemical cell comprising the positive electrode, a negative electrode, and a proton-conducting membrane (= particular membranes capable of transferring the H+ from the first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber) [pages 8-9, [0072]] between the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]]; and
• applying a potential difference between the positive electrode and the negative electrode of the electrochemical cell (= the process includes applying an electric potential to the cell to establish an electric potential difference, V1, between the first and second electrodes) [page 1, [0009]].
	The method of Weissman differs from the instant invention because Weissman does not 

disclose the following:
a.	The proton-conducting membrane comprising at least one perovskite material having a 
H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C .
Weissman teaches the electrochemical conversion of methane to higher hydrocarbons (page 1, [0002]).
Any suitable membrane may be used. Particular membranes capable of transferring the H+ from the
first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber, include, but are not limited to, phosphoric acid, perfluorosulfonic acid and/or polybenzimidazole. Further details of the use of perfluorosulfonic acid and/or polybenzimidazole membranes are described in U.S.  Pat.  No. 6,294,068. Other membranes are ceramics, e.g., SrCe0.5Yb0.05O3 as described in Electrochemical Methane Coupling Using Protonic Conductors; S. Hamakawa, et. al.; J. Electrochem.  Soc., 40(2), 459-463 (1993) [pages 8-9, [0072]].

	Like Weissman, JP ‘998 teaches a dehydrogenation apparatus for dehydrogenation. 

	By using a solid electrolyte having proton conductivity, protons (H+) can be electrochemically transported through the electrolyte. In the technique described in Patent Document 2, protons are transported from one container separated by a partition wall to the other container via an electrolyte. Such a mechanism or a device capable of such an operation is called a hydrogen pump (ƿ [0016]).

	The proton conductor includes an anode and a proton conductor arranged between the cathodes, and the proton conductor has a perovskite-type crystal structure represented by the composition formula AaB1-xB’xO3-δ, and the A is a group 2 element. At least one selected from the elements, B is at least one selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0. .5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of −0.13 or more and less than +0.14 (ƿ [0025]).

In order for the proton conductor to maintain a high proton conductivity of 10-2 S/cm (Siemens / centimeter) or more even in the temperature range of 100° C. or higher and 500° C. or lower, the activation energy of the proton conductivity is set to 0. It is desired to suppress the decrease in proton conductivity due to the decrease in temperature by setting the temperature to 1 eV or less (ƿ [0040]).


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane 
described by Weissman with wherein the proton-conducting membrane comprises at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or 
more temperatures within a range of from about 400°C to about 600°C because a proton conductor having a perovskite-type crystal structure represented by the composition formula AaB1-xB’xO3-δ wherein the A is at least one selected from Group 2 element, B is at least one selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0.5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of -0.13 or more and less than +0.14 and having a high proton conductivity of 10-2 S/cm (Siemens / centimeter) or more in the temperature range of 100° C. or higher and 500° C. or lower as disclosed by JP ‘998 (ƿ [0016];  ƿ [0025]; ƿ [0040]); and Fig. 3) is a ceramic membrane that transfers H+ from a first electrode chamber, e.g., a anode chamber, to a second electrode chamber, e.g., a cathode chamber, as Weissman had proposed (pages 8-9, [0072]).
The proton conductor having a perovskite-type crystal structure represented by the composition formula AaB1-xB’xO3-δ as disclosed by JP ‘998 is a perovskite material as presently claimed (see present claims 3/1). When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 

137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	b.	The negative electrode comprising catalyst-doped perovskite material.
Weissman teaches that in these aspects, (i) molecular hydrogen can be removed from the cathode chamber via opening 160 and (ii) ethylene, ethane, and unreacted methane can be removed from the anode chamber via opening 150 (page 4, [0033]).
	Matsumoto teaches producing hydrogen (page 432, Fig. 5) at a porous Ni/SZCY-541 cermet cathode (pages 433-434, “Thin-film electrolyte cell”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode described by Weissman with wherein the negative electrode comprising catalyst-doped perovskite material because hydrogen is produced by reacting protons at a Ni/SZCY-541 cermet cathode.

Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 3, JP ’998 teaches the method further comprising selecting the at least one perovskite material to comprise one or more of a yttrium- and ytterbium-doped barium- zirconate-cerate (BZCYYb), a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), yttrium-doped BaCeO3 (BCY), yttrium-doped BaZrO3 (BZY), barium-yttrium-stannate (Ba2(YSn)O5.5), and barium-calcium-niobate (Ba3(CaNb2)O9) [= the composition formula AaB1-xB’xO3-δ wherein the A is at least one selected from the group consisting of Ba, Sr and Ca, the B is at least one selected from the group consisting of Zr, Ce and Ti, and the B’ is Yb, Y, Nd and may be one selected from the group consisting of In] (ƿ [0044]).
	Regarding claim 4, Weissman teaches the method further comprising selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce CH3+, H+, and e-, from the CH4 and to accelerate reaction rates to synthesize higher 

hydrocarbons from the produced CH3+, the catalyst material comprising one or more of Ru, Rh, Ni, Ir, Mo, Zn, Co and Fe (= noble metals including Ru and Ni(111)) [page 8, [0070]].
Regarding claim 5, Matsumoto teaches the method further comprising selecting the catalyst-doped perovskite material of the negative electrode to comprise a Ni/perovskite 
cermet formulated to accelerate reaction rates to produce H2(g) from H+ and e- (= a porous Ni/SZCY-541 cermet cathode) [pages 433-434, “Thin-film electrolyte cell”].
	Regarding claim 21, Weissman teaches the method further comprising selecting the catalyst material of the positive electrode to comprise alloy particles individually including the one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe (= in particular embodiments, the second electrode may be a particular surface of a noble metal electrode, e.g., Ni(111), Pd(111), and Pt(111)) [page 8, [0070]].
	Regarding claim 25, Weismann teaches the method further comprising selecting the proton-conducting membrane such that the proton-conducting membrane substantially intervenes between opposing surfaces of the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]].
	Regarding claim 27, Weissman teaches wherein introducing CH4 to a positive electrode of an electrochemical cell comprises introducing one or more fluid streams comprising the CH4 to the positive electrode of the electrochemical cell (= a methane-containing stream) [page 7, [0066]].
	Regarding claim 30, JP ‘998 teaches the method further comprising selecting the 

proton-conducting membrane to be substantially homogeneous (= the composition formula AaB1-xB’xO3-δ, and the A is a group 2 element. At least one selected from the elements, B is at least one selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0.5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of −0.13 or more and less than +0.14) [ƿ 
[0025]].
	Regarding claim 31, JP ‘998 teaches the method further comprising selecting the proton-conducting membrane such that the proton-conducting membrane is interposed between and remains substantially laminated to the positive electrode and the negative electrode at a current density greater than or equal to about 1.0 A/cm2 (= the composition formula AaB1-xB’xO3-δ, and the A is a group 2 element. At least one selected from the elements, 
B is at least one selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0.5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of −0.13 or more and less than +0.14) [ƿ [0025]].
	The proton conductor having a perovskite-type crystal structure represented by the composition formula AaB1-xB’xO3-δ disclosed by JP ‘998 is a perovskite material as presently claimed (see present claims 3/1). When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 

137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Furthermore, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 

II.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of JP 2015-147998 (‘998) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435) as applied to claims 1, 3-5, 21, 25, 27 and 30-31 above, and further in view of Alvarez et al. (US Patent Application Publication No. 2018/0363150 A1).
	Weissman, JP ‘998 and Matsumoto are as applied above and incorporated herein.
	Regarding claim 28, the method of Weissman differs from the instant invention because  Weissman does not disclose the method further comprising at least partially heating one or more of a heating apparatus, the electrochemical cell, and the one or more fluid streams using thermal energy transferred from at least a portion of at least one product stream exiting the electrochemical cell after applying the potential difference between the positive electrode and the negative electrode of the electrochemical cell.
	Weissman teaches that apparatus 500 may also optionally include means for removing heat from the second electrode chamber 650. Such means may include, e.g., a heat exchanger or a sweep gas 

supply (page 8, [0068]).
	Alvarez teaches that the oxidation of the molecular hydrogen or hydrogen-containing gas takes place in anode 104 to generate protons (pages 1-2, [0014]). In some embodiments, suitable hydrocarbon gases may include, for example, methane, ethane, propane, butane, ethylene, propylene, acetylene, or the like (page 3, [0026]].
Suitable heat exchangers for use in the present disclosure may be configured to withdraw excess heat from a fluid, particularly steam. The excess heat from the steam may be withdrawn by directly contacting the steam with a component of the heat exchanger, or the heat exchanger may be in thermal communication with a conduit through which the steam is travelling. In some embodiments, the heat exchanger may be configured to supply waste heat extracted from at least one of the first gas outlet and the second gas outlet to the mixed ionically and electronically conductive membrane. Returning the waste heat from the steam to the mixed ionically and electronically conductive membrane may lead to more efficient operation of the electrochemical water generation systems (page 5, [0045]).

Heat exchangers suitable for use in the embodiments herein are not considered to be particularly limited. Illustrative heat exchangers that may be suitable for use in the various embodiments of the present disclosure include, for example, shell and tube heat exchangers, plate heat exchangers, plate and shell heat exchangers, plate fin heat exchangers, microchannel heat exchangers, heat pipes, or direct contact heat exchangers. Choice of a suitable heat exchanger may be application-specific, particularly depending upon whether or not the waste heat is recycled to the mixed ionically and electronically conductive membrane. If the waste heat is not recycled to the mixed ionically and electronically conductive membrane, the waste heat may be utilized in other applications in need of excess thermal energy. In illustrative embodiments, the waste heat may be supplied to promote chemical reactions such as desalination, and heating or cooling applications (page 5, [0047]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Weissman by at least partially heating one or more of a heating apparatus, the electrochemical cell, and the one or more fluid streams using thermal energy transferred from at least a portion of at least one product stream exiting the electrochemical cell after applying the potential difference between 

the positive electrode and the negative electrode of the electrochemical cell because a heat exchanger configured to supply waste heat extracted from at least one of the first gas outlet and the second gas outlet to a mixed ionically and electronically conductive membrane leads to more efficient operation of the electrochemical cell, and promotes chemical reactions and heating or cooling applications.
Known work in one field of endeavor may prompt variations of it for use in either the 
same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).

III.	Claims 1, 3-5, 21-22, 25, 27 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750), Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 
Oct 10), Vol. 251, pp. 554-561) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435).
	Regarding claim 1, Weissman teaches a method of forming a hydrocarbon product and hydrogen gas, comprising:
• introducing CH4 to a positive electrode (= the process utilizes a first mixture as a feed to the cell’s first electrode. The first mixture comprises hydrocarbon, e.g., methane) of an electrochemical cell comprising the positive electrode, a negative electrode, and a proton-

conducting membrane (= particular membranes capable of transferring the H+ from the first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber) [pages 8-9, [0072]] between the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]]; and
• applying a potential difference between the positive electrode and the negative 
electrode of the electrochemical cell (= the process includes applying an electric potential to the cell to establish an electric potential difference, V1, between the first and second electrodes) [page 1, [0009]].
	The method of Weissman differs from the instant invention because Weissman does not disclose the following:
	a.	The proton-conducting membrane comprising at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C .
Weissman teaches the electrochemical conversion of methane to higher hydrocarbons (page 1, [0002]).
Any suitable membrane may be used. Particular membranes capable of transferring the H+ from the
first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber, include, but are not limited to, phosphoric acid, perfluorosulfonic acid and/or polybenzimidazole. Further details of the use of perfluorosulfonic acid and/or polybenzimidazole membranes are described in U.S.  Pat.  No. 6,294,068. Other membranes are ceramics, e.g., SrCe0.5Yb0.05O3 as described in Electrochemical Methane Coupling Using Protonic Conductors; S. Hamakawa, et. al.; J. Electrochem.  Soc., 40(2), 459-463 (1993) [pages 8-9, [0072]].

	CN ‘750 teaches:

A Yb and Y co-doped barium zirconate and barium cerate proton conductor material with complex structure of excellent conductivity and its preparation method. It is for the development of hydrogen and water vapor sensors, hydrogen pumps and concentration. Poor battery electrolyte materials lay the foundation (ƿ [0015]).

	To obtain a barium zirconate cerate composite structure with good electrical conductivity. The conductivity reaches 7.85×10-3 S/cm at 700℃, which enables the material to obtain higher conductivity at a lower temperature (ƿ [0024]). 

	The expected material conductivity is above 10-2 S/cm at low temperature (abstract).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the proton-conducting membrane described by Weissman with wherein the proton-conducting membrane comprises at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C because a Yb and Y co-doped barium zirconate cerate complex structure proton conductor material having a material conductivity above 10-2 S/cm at low temperature is a ceramic membrane that transfers H+.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the 

substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
As to the “low temperature” disclosed by CN ‘750, Lyagaeva teaches that an intermediate temperature is between 600 and 800o C (page 555, right column, line 36). Therefore, it is deemed that a low temperature would be below 600o C.
b.	The negative electrode comprising catalyst-doped perovskite material.
Weissman teaches that in these aspects, (i) molecular hydrogen can be removed from the cathode chamber via opening 160 and (ii) ethylene, ethane, and unreacted methane can be removed from the anode chamber via opening 150 (page 4, [0033]).
	Matsumoto teaches producing hydrogen (page 432, Fig. 5) at a porous Ni/SZCY-541 cermet cathode (pages 433-434, “Thin-film electrolyte cell”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative electrode described by Weissman with wherein the negative electrode comprising catalyst-doped perovskite material because hydrogen is produced by reacting protons at a Ni/SZCY-541 cermet cathode.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).
The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	Furthermore, the selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).
	Regarding claim 3, CN ‘750 teaches the method further comprising selecting the at least one perovskite material to comprise one or more of a yttrium- and ytterbium-doped barium- zirconate-cerate (BZCYYb), a yttrium- and ytterbium-doped barium-strontium-niobate (BSNYYb), yttrium-doped BaCeO3 (BCY), yttrium-doped BaZrO3 (BZY), barium-yttrium-stannate (Ba2(YSn)O5.5), and barium-calcium-niobate (Ba3(CaNb2)O9) [= the obtained barium zirconate cerate composite structure] (ƿ [0024]; and abstract: from BZCYYb-Z2-S series and BZCYYb-Z2-C series powder).
	Regarding claim 4, Weissman teaches the method further comprising selecting the positive electrode to comprise a catalyst material formulated to accelerate reaction rates to produce CH3+, H+, and e-, from the CH4 and to accelerate reaction rates to synthesize higher hydrocarbons from the produced CH3+, the catalyst material comprising one or more of Ru, Rh, 
Ni, Ir, Mo, Zn, Co and Fe (= noble metals including Ru and Ni(111)) [page 8, [0070]].
Regarding claim 5, Matsumoto teaches the method further comprising selecting the catalyst-doped perovskite material of the negative electrode to comprise a Ni/perovskite cermet formulated to accelerate reaction rates to produce H2(g) from H+ and e- (= a porous Ni/SZCY-541 cermet cathode) [pages 433-434, “Thin-film electrolyte cell”].
Regarding claim 21, Weissman teaches further comprising selecting the catalyst 

material of  the positive electrode to comprise alloy particles individually including the one or more of Ru, Rh, Ni, Ir, Mo, Zn, and Fe (= in particular embodiments, the second electrode may be a particular surface of a noble metal electrode, e.g., Ni(111), Pd(111), and Pt(111)) [page 8, [0070]].
	Regarding claim 22, CN ‘750 teaches the method further comprising selecting the at least one perovskite material of the proton-conducting membrane to comprise a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) [= the obtained barium zirconate cerate composite structure] (ƿ [0024]; and abstract: from BZCYYb-Z2-S series and BZCYYb-Z2-C series powder).
	Regarding claim 25, Weismann teaches the method further comprising selecting the proton-conducting membrane such that the proton-conducting membrane substantially intervenes between opposing surfaces of the positive electrode and the negative electrode (= the electrochemical cell includes a first electrode, a second electrode, and at least one membrane located between the first and second electrodes) [page 1, [0009]].
	Regarding claim 27, Weissman teaches wherein introducing CH4 to a positive electrode of an electrochemical cell comprises introducing one or more fluid streams comprising the CH4 to the positive electrode of the electrochemical cell (= a methane-containing stream) [page 7, 
[0066]].
	Regarding claim 30, CN ‘750 teaches the method further comprising selecting the proton-conducting membrane to be substantially homogenous [= the obtained barium 
zirconate cerate composite structure] (ƿ [0024]; and abstract: from BZCYYb-Z2-S series and 

BZCYYb-Z2-C series powder).
	Regarding claim 31, CN ‘750 teaches the method further comprising selecting the proton-conducting membrane such that the proton-conducting membrane is interposed between and remains substantially laminated to the positive electrode and the negative electrode at a current density greater than or equal to about 1.0 A/cm2 [= the obtained barium zirconate cerate composite structure] (ƿ [0024]; and abstract: from BZCYYb-Z2-S series and BZCYYb-Z2-C series powder).
The barium zirconate cerate composite structure disclosed by CN ‘750 is a perovskite material as presently claimed (see present claims 3/1). When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 
	A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 
137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	Furthermore, the discovery of a previously unappreciated property or of a scientific explanation for the prior art’s functioning does not render it patentably new to the discoverer (MPEP § 2112(I)). The property and/or function does not necessarily mean the method is unobvious since this property or function may be presumed or inherent in the prior art. 

IV.	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weissman et al. (US Patent Application Publication No. 2015/0119542 A1) in view of CN 102515750 (‘750), Lyagaeva et al. (“BaCe0.5Zr0.3Y0.2-xYbxO3-δ Proton-Conducting Electrolytes for Intermediate-

Temperature Solid Oxide Fuel Cells,” Electrochimica Acta (2017 Oct 10), Vol. 251, pp. 554-561) and Matsumoto et al. (“Proton-Conducting Oxide and Applications to Hydrogen Energy Devices,” Pure and Applied Chemistry (2012 Nov 17), Vol. 85, No. 2, pp. 427-435) as applied to claims 1, 3-5, 21-22, 25, 27 and 30-31 above, and further in view of Alvarez et al. (US Patent Application publication No. 2018/0363150 A1).
	Weissman, CN ‘750, Lyagaeva and Matsumoto are as applied above and incorporated herein.
	Regarding claim 28, the method of Weissman differs from the instant invention because  
Weissman does not disclose the method further comprising at least partially heating one or more of a heating apparatus, the electrochemical cell, and the one or more fluid streams using thermal energy transferred from at least a portion of at least one product stream exiting the electrochemical cell after applying the potential difference between the positive electrode and the negative electrode of the electrochemical cell.
	Weissman teaches that apparatus 500 may also optionally include means for removing heat from the second electrode chamber 650. Such means may include, e.g., a heat exchanger or a sweep gas supply (page 8, [0068]).
	Alvarez teaches that the oxidation of the molecular hydrogen or hydrogen-containing gas takes place in anode 104 to generate protons (pages 1-2, [0014]). In some embodiments, suitable hydrocarbon gases may include, for example, methane, ethane, propane, butane, ethylene, propylene, acetylene, or the like (page 3, [0026]].
Suitable heat exchangers for use in the present disclosure may be configured to withdraw excess heat from a fluid, particularly steam. The excess heat from the steam may be withdrawn by 

directly contacting the steam with a component of the heat exchanger, or the heat exchanger may be in thermal communication with a conduit through which the steam is travelling. In some embodiments, the heat exchanger may be configured to supply waste heat extracted from at least one of the first gas outlet and the second gas outlet to the mixed ionically and electronically conductive membrane. Returning the waste heat from the steam to the mixed ionically and electronically conductive membrane may lead to more efficient operation of the electrochemical water generation systems (page 5, [0045]).

Heat exchangers suitable for use in the embodiments herein are not considered to be particularly limited. Illustrative heat exchangers that may be suitable for use in the various embodiments of the present disclosure include, for example, shell and tube heat exchangers, plate heat exchangers, plate and shell heat exchangers, plate fin heat exchangers, microchannel heat exchangers, heat pipes, or direct contact heat exchangers. Choice of a suitable heat exchanger may be application-specific, particularly depending upon whether or not the waste heat is recycled to the mixed ionically and electronically conductive membrane. If the waste heat is not recycled to the mixed ionically and electronically conductive membrane, the waste heat may be utilized in other applications in need of excess thermal energy. In illustrative embodiments, the waste heat may be supplied to promote chemical reactions such as desalination, and heating or cooling applications (page 5, [0047]).

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method described by Weissman by at least partially heating one or more of a heating apparatus, the electrochemical cell, and the one or more fluid streams using thermal energy transferred from at least a portion of at least one 
product stream exiting the electrochemical cell after applying the potential difference between the positive electrode and the negative electrode of the electrochemical cell because a heat exchanger configured to supply waste heat extracted from at least one of the first gas outlet and the second gas outlet to a mixed ionically and electronically conductive membrane leads to more efficient operation of the electrochemical cell, and promotes chemical reactions and heating or cooling applications.
Known work in one field of endeavor may prompt variations of it for use in either the 

same field or a different field based on the function or property of the known work if the variations are predictable to one of ordinary skill in the art (MPEP § 2141.03 and § 2164.03).

RE: REMARKS
Applicant states that Weissman and Hamakawa are both silent regarding H+ conductivity of any membrane therein at one or more temperatures within a range of from about 400°C to about 600°C. 
	In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be found not only in the references but also from knowledge generally available to one of ordinary 
skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	JP ‘998 is used to teach the claimed limitations of the proton-conducting membrane.
	JP ‘998 teaches a proton conductor having a perovskite crystal structure represented by the composition formula AaB1-xB’xO3-δ wherein the A is at least one selected from Group 2 element, B is at least one selected from Group 4 elements and Ce, and B’ is a Group 3 element, Group 13 element or Lantanoid element, 0. .5 <a ≦ 1.0, 0.0 ≦ x ≦ 0.5, and 0.0 ≦ δ <3, and the charge of the composition formula is electric in the range of −0.13 or more and less than +0.14 (ƿ [0025]). 

The proton conductor having a perovskite-type crystal structure represented by the composition formula AaB1-xB’xO3-δ is a perovskite material as presently claimed (see present claims 3/1). When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

	Applicant states that additionally, Weissman is silent regarding “the negative electrode comprising catalyst-doped perovskite material,” as recited in amended claim 1. Rather, Weissman teaches that the first and second electrodes typically comprise “at least one metal selected from Group VIII” and additionally specifies that the first and second electrodes “may include compressed carbon powder loaded with noble metal, carbon cloths supporting noble metal, 
nickel mesh impregnated with noble metal, etc.” Weissman, [0070], [0071]. 
	In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
Weissman teaches that the second electrode typically comprises at least one metal selected from Group VIII of the Periodic Table (page 8, [0071]). 
All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the 

reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Kohler, 177 USPQ 399.
Weissman teaches that in these aspects, (i) molecular hydrogen can be removed from the cathode chamber via opening 160 and (ii) ethylene, ethane, and unreacted methane can be removed from the anode chamber via opening 150.   (page 4, [0033]).
	Matsumoto teaches producing hydrogen (page 432, Fig. 5) at a porous Ni/SZCY-541 cermet cathode (pages 433-434, “Thin-film electrolyte cell”).
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Furthermore, Alvarez teaches that ABO3-d perovskite membranes (page 3, [0028]) migrate the protons generated from methane (page 3, [0026]) at an anode towards the cathode (pages 1-2, [0014]). The cathode may be catalytically active towards generating protons and may comprise a catalytically active material including, for example, Ni, Ce, Co, Fe, Cu, Zn, Sc, Ti, V, Cr, Mn, or any oxide thereof (page 5, [0040]).

	Applicant states that for example, JP ‘998 does not appear teach or suggest “the negative electrode comprising catalyst-doped perovskite material,” as recited in amended claim 1. Rather, such a teaching or suggestion appears to be entirely absent from JP ‘998.
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
JP ‘998 is used to teach the claimed limitations of the proton-conducting membrane.
Matsumoto is used to teach the claimed limitations of the negative electrode.

	Applicant states that the Examiner is improperly relying on Weissman to generally teach perovskite membranes instead of ceramic membranes based on a single example of a ceramic that has a perovskite structure and that was utilized in entirely different operating conditions. 
In response, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP § 2123(II)).
A reference is not limited to the working examples, see In re Fracalossi, 215 USPQ 569 (CCPA 1982).
All disclosures of the prior art, including non-preferred embodiment, must be considered, In re Lamberti and Konort, 192 USPQ 278 (CCPA 1967). All disclosure in the 

reference patent, not just specific examples, must be evaluated for what it fairly teaches those of ordinary skill in the art, In re Snow and Steinhards, 176 USPQ, 328, 329 (CCPA 1973). Non-preferred embodiments can be indicative of obviousness, see Merck & Co. v. Biocraft Laboratories Inc. 10 USPQ2d 1843 (Fed. Cir. 1989); In re Lamberti, 192 USPQ 278 (CCPA 1976); In re Kohler, 177 USPQ 399.
	Weissman teaches that:
Any suitable membrane may be used. Particular membranes capable of transferring the H+ from the
first electrode chamber, e.g., the anode chamber, to the second electrode chamber, e.g., the cathode chamber, include, but are not limited to, phosphoric acid, perfluorosulfonic acid and/or polybenzimidazole. Further details of the use of perfluorosulfonic acid and/or polybenzimidazole membranes are described in U.S.  Pat.  No. 6,294,068. Other membranes are ceramics, e.g., SrCe0.5Yb0.05O3 as described in Electrochemical Methane Coupling Using Protonic Conductors; S. Hamakawa, et. al.; J. Electrochem.  Soc., 40(2), 459-463 (1993) [pages 8-9, [0072]].

	A perovskite material is a ceramic.

	Applicant states that furthermore, the Examiner appears to rely on JP '998 to teach a dehydrogenation apparatus including a proton conductor disposed between an anode and a 
cathode that has a perovskite-type crystal structure, and to teach that the proton conductivity of 10-2 S/cm or more can be maintained in a temperature range of 100°C to 500°C. Office Action of March 18, p. 7. However, the Examiner appears to ignore that JP '998 teaches dehydrogenation of organic hydride obtained by the hydrogenation of aromatic hydrocarbon compounds and acetone, etc. English Translation of JP ‘998, Abstract. Notably, the least complex aromatic hydrocarbon compound is Benzene (i.e., C6H6). Amended claim 1 is a method that recites “introducing CH4 to a positive electrode of an electrochemical cell.”

	In response, Weissman teaches an electrochemical cell (Fig. 1b) [page 2, [0017]]:

    PNG
    media_image1.png
    432
    532
    media_image1.png
    Greyscale
.
	JP ‘998 teaches a dehydrogenation apparatus (Fig. 3) [ƿ [0017] and ƿ [0117]]:

    PNG
    media_image2.png
    232
    304
    media_image2.png
    Greyscale

The cell disclosed by JP ‘998 will work for electrochemically oxidizing CH4 as the cell disclosed for Weissman will work for electrochemically oxidizing benzene.
	The selection of old parts to operate in new environments in order to achieve the same results was held to have been obvious. In re Ross 105 USPQ 237. And the substitution of known 

equivalent structures was held to have been obvious. In re Ruff 118 USPQ 343 (CCPA 1958).

	Applicant states that the Examiner appears to oversimplify considerations related to electrochemical apparatuses. Depending on the type of charge carrier, working temperature, materials (e.g., cell materials, sealing materials, and interconnect materials for stacks), and system configurations (e.g., stack configuration, gas supply system, working space design) may be entirely different. Applicant also notes that choosing a catalyst is not merely selecting an effective precious metal, rather catalyst morphology, fabrication methods, and operating parameters are largely dependent on the systems in which they are used. While the same material may be selected as a catalyst, the catalytic functionality, microstructure, and quantity used may be entirely different.
	Applicant states that that choosing a catalyst is not merely selecting an effective precious metal, rather catalyst morphology, fabrication methods, and operating parameters are largely dependent on the systems in which they are used. While the same material may be selected as a catalyst, the catalytic functionality, microstructure, and quantity used may be entirely different. 
	In response, the method recited in present claim 1 does not recite any specific operating parameters or conditions, and uses an electrochemical cell that isn’t any different from the ones used in the prior art to make the prior art combinations any less relevant.

	Applicant states that one of ordinary skill in the art would not have considered the asserted combination of the teachings of Weissman and JP '998 to be a genuinely identifiable 

and predictable solution.
	In response, present claim 1 has left one having ordinary skill in the art to experimentally determine, calculate and/or optimize (identify and predict) the specifics of the processing parameters and conditions by routine experimentation that would have achieved the desired solution (MPEP § 2141.03). 

	Applicant states that however, the Examiner appears to ignore that Matsumoto teaches proton-conducting perovskite-type oxides operable at temperature as low as 600oC (i.e., at 600o C or greater for steam electrolysis. See Matsumoto, p. 429. Notably, Matsumoto does not include any teaching or suggestion that the perovskite-type oxides therein are suitable for hydrogenation of methane (or other hydrocarbons). However, amended claim 1 recites, “...introducing CH4 to a positive electrode of an electrochemical cell....” Accordingly, in view of the unpredictable nature of the chemical arts, one of ordinary skill in the art before the effective filing date of the claimed invention would have no objective reason to believe that the teachings of Weissman, JP '998, and Matsumoto could be successfully combined in the manner asserted by the Examiner to arrive at the invention of amended claim 1.
	In response, the chemical reaction at the anode is independent from the chemical reaction at the cathode. 
	Weissman teaches an electrochemical cell (Fig. 1b) [page 2, [0017]]:




    PNG
    media_image1.png
    432
    532
    media_image1.png
    Greyscale
.
	Matsumoto teaches the electrochemical cell employed is:
			
    PNG
    media_image3.png
    202
    220
    media_image3.png
    Greyscale
(page 432, Fig. 5).
	The water vapor at the anode of Matsumoto does not have a reaction with the porous Ni/SZCY-541 cermet cathode. Thus, the cathode functions on its own to produce hydrogen,  where Weissman teaches that (i) molecular hydrogen can be removed from the cathode chamber via opening 160 and (ii) ethylene, ethane, and unreacted methane can be removed from the anode chamber via opening 150 (page 4, [0033]).
	Thus, the combination of using the porous Ni/SZCY-541 cermet cathode as the cathode 

in Weissman functions to produce molecular hydrogen in the cathode chamber.
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

	Applicant states that however, CN ‘750 appears to be silent with respect to electrodes and catalyst material, and consequently, cannot teach or suggest a negative electrode comprising catalyst-doped perovskite material, as recited in amended claim 1. 
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).

	Applicant states that however, CN ‘750 appears to be silent regarding the conductivity of the barium zirconate cerate complex structure proton conductor described therein at a lower temperature, and more specifically, at a temperature range of from about 400oC to about 600oC. 
In response, there is no requirement that the presently claimed features be expressly articulated in one or more of the references. The teaching, suggestion or inference can be 

found not only in the references but also from knowledge generally available to one of ordinary skill in the art. Ashland Oil v. Delta Resins 227 USPQ 657 (CAFC 1985). References are evaluated by what they collectively suggest to one versed in the art, rather than by their specific disclosures. In re Simon 174 USPQ 114 (CCPA 1972); In re Richman 165 USPQ 509, 514 (CCPA 1970).
	CN ’750 is used to teach the claimed limitations of the proton-conducting membrane.
	CN ‘750 teaches a Yb and Y co-doped barium zirconate and barium cerate proton conductor material.
The Yb and Y co-doped barium zirconate and barium cerate proton conductor material is a perovskite material as presently claimed (see present claims 3/1). When the material recited in the reference is substantially identical to that of the claims, claimed properties or functions may be presumed or inherent in the prior art. 

	Applicant states that Lyagaeva teaches the use of perovskite structure oxides, such as cerate-zirconates, at temperatures of 600oC and greater. See Lyagaeva, p. 555-560. Accordingly, 
Lyagaeva also does not teach or suggest “...proton-conducting membrane comprising at least one perovskite material having a  conductivity greater than or equal to about 102 S/cm at one or more temperatures within a range of from about 400"C to about 600oC,” as recited in amended claim 1. 
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re 

Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 
725 (CCPA 1968).
Lyagaeva is used to teach that an intermediate temperature is between 600 and 800o C 
(page 555, right column, line 36).

	Applicant states that without the benefit of improper hindsight, there is no objective reason in the applied references, common knowledge, or the nature of the problem itself that would have prompted a person of ordinary skill in the art to combine Weissman, CN ‘750, and Lyagaeva in the manner asserted by the Examiner. 
	Applicant states that thus, it appears that the Examiner’s assertions improperly rely on information gleaned solely on the Applicant’s own as-filed specification to pick and choose amongst the disparate elements of Weissman, CN '750, and Lyagaeva.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

 	Furthermore, the presently claimed limitation of “having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400°C to about 600°C” is a property of the proton-conducting membrane. If the material is the same as 
in the prior art, then the property is there. A compound and all of its properties are inseparable. In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) [MPEP § 2141.02(V)].
	CN ‘750 teaches a Yb and Y co-doped barium zirconate and barium cerate proton conductor material which is a yttrium- and ytterbium-doped barium-zirconate-cerate (BZCYYb) recited in present claim 3. The property is deemed there with the material.
	As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).

	Applicant states that accordingly, Matsumoto does not teach or suggest “...introducing CH4 to a positive electrode of an electrochemical cell comprising the positive electrode, a negative electrode, and a proton-conducting membrane between the positive electrode and the negative electrode, the proton-conducting membrane comprising at least one perovskite material having a H+ conductivity greater than or equal to about 10-2 S/cm at one or more temperatures within a range of from about 400oC C to about 600oC, the negative electrode comprising catalyst-doped perovskite material,” as recited in amended claim 1. 
In response, the rejection is not overcome by pointing out that one reference does not contain a particular limitation when reliance for that teaching is on another reference. In re 

Lyons 150 USPQ 741 (CCPA 1966). Moreover, it is well settled that one cannot show nonobviousness by attacking the references individually where, as here, the rejection is based on a combination of references. In re Keller 208 USPQ 871 (CCPA 1981); In re Young 159 USPQ 725 (CCPA 1968).
The chemical reaction at the anode is independent from the chemical reaction at the cathode. 
	Weissman teaches an electrochemical cell (Fig. 1b) [page 2, [0017]]:

    PNG
    media_image1.png
    432
    532
    media_image1.png
    Greyscale
.
	Matsumoto teaches that the electrochemical cell employed is:






			
    PNG
    media_image3.png
    202
    220
    media_image3.png
    Greyscale
(page 432, Fig. 5).
	The water vapor at the anode of Matsumoto does not have a reaction with the porous Ni/SZCY-541 cermet cathode. Thus, the cathode functions on its own to produce hydrogen,  
where Weissman teaches that (i) molecular hydrogen can be removed from the cathode chamber via opening 160 and (ii) ethylene, ethane, and unreacted methane can be removed from the anode chamber via opening 150 (page 4, [0033]).
	Thus, the combination of using the porous Ni/SZCY-541 cermet cathode as the cathode 
in Weissman functions to produce molecular hydrogen in the cathode chamber.
	The motivation to combine prior art references can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).

Citations
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Kang et al. (US Patent Application Publication No. 2011/0262839 A1) is cited to teach 

methane and natural gas as the fuel (page 5, [0060]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 24, 2021